DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species:
The hand actuated electrically driven stapler of figs. 1-40.
The robotic stapler with multiple drive gearings of figs. 58-74.
The robotic stapler with a closure nut drive of figs. 75-79.
The robotic stapler with a threaded drive and rotation drive of figs. 80-84.
The robotic stapler with a closure drive shaft of figs. 85-90b
The robotic stapler with a single motor system inside the tool mount of figs. 93-94
The robotic stapler with a two motor system inside the tool mount of fig. 95
The robotic stapler with a flexible I-beam of figs. 106-119.
The robotic stapler with a center treaded wedge drive of figs. 134-140.
The robotic stapler with an articulating cable driven end effector of figs. 164-169.
The species are independent or distinct because the species have mutually exclusive features which solve similar problems in different ways. In addition, these species are not obvious variants of each other based on the current record. The cited 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 18 is generic (**See Note below**).

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The cited species have patentably distinct features which require different search terms and strategies to conduct a comprehensive search of the subject matter resulting in a search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

**Note**
The cited embodiments are deemed to be those that are best understood to most closely correlate with the preliminary amendment to the claims filed on 10 June 2021.  The most limiting aspects of the claims are deemed to be the portions of the claims directed toward the “control system” (claim 18) / “control circuit” (claim 30) / “means for controling” (claim 37).  A review of the disclosure points toward the “control system” being the sensor system detailed in figs. 44, 47-48 and 50-53.  
no species disclosed appears to have the “control system” (and the respective equivalent limitations in the other independent claims) be used to “prevent advancement of the firing member and the sled until after the anvil is in the first closed position” (claim 18; similar language used in claims 30 and 37).  While the indicated claim is listed as being generic to each species, it must be noted that no species in the entire specification denotes the claimed feature of “prevent advancement of the firing member and the sled until after the anvil is in the first closed position”.  The “prevention” limitation is not found in the original filing and only appears in a preliminary amendment filed more than eight months after the original 25 September 2020 file date.
The species presented were mapped to the claims as was best able to be done, but this inconsistency in the claims will likely result in a 35 USC 112a rejection for introducing New Matter if not properly addressed before a first action on the merits.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW M TECCO/Primary Examiner, Art Unit 3731